Citation Nr: 1643170	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-09 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from July 1968 to August 1971.  He died in March 2009.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction presently resides with the RO in New York, New York.  


FINDINGS OF FACT

1.  The Veteran died in March 2009.  The cause of death was cardiopulmonary arrest secondary to sepsis and liver dysfunction, renal failure, and acute respiratory distress syndrome. 

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) at a rate of 50 percent disabling; diabetes mellitus rated as 10 percent disabling; and coronary artery disease rated as 100 percent disabling, effective June 27, 2007 and 10 percent disabling, effective October 1, 2007.

3.  It is at least as likely as not that the service-connected diabetes mellitus substantially contributed to the Veteran's death. 



CONCLUSION OF LAW

A service-connected disability contributed substantially and materially to cause the Veteran's death. 38 U.S.C.A. §§ 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

As a result of the Board's decision to grant entitlement to service connection for cause of the Veteran's death, any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014) (VCAA), cannot be considered prejudicial to the appellant.  The Board will therefore proceed to a review of the claim on the merits. 

II.  Service Connection for the Cause of Death

Service connection for the cause of the veteran's death may be granted if a disability incurred in or aggravated by service was either the principle, or a contributory, cause of the veteran's death. 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b). 

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3). 

During his lifetime the Veteran was service-connected for (PTSD) at a rate of 50 percent disabling; diabetes mellitus rated as 10 percent disabling; and coronary artery disease rated as 100 percent disabling, effective June 27, 2007 and 10 percent disabling, effective October 1, 2007.  

The Veteran died in March 2009 while at a private hospital in New York.  The hospital event note shows that the cause of death was cardiopulmonary arrest secondary to sepsis and liver dysfunction, renal failure, and acute respiratory distress syndrome.  The Veteran's death certificate does not list a cause of death.   

Medical treatment records show that the Veteran was diagnosed with diabetes in approximately 2003.  See, e.g., February 2006 VA examination report.  Prior to this, the Veteran had a right kidney removed due to kidney cancer in 1992.  The Veteran's May 1971 report of medical history at discharge from service notes a history of a problem with the right kidney, but the note is not legible.  

An April 2005 statement from a private physician notes that the Veteran had been his patient since 1997 and had had a right nephrectomy for kidney cancer in 1992.  It was further noted that the Veteran was diagnosed with diabetes mellitus type II in 2004.  The physician noted that the Veteran had told him that he had exposure to Agent Orange while serving in Vietnam.  The physician found that it was possible that the Veteran's kidney cancer and diabetes were related to his Agent Orange exposure while in service.

The Veteran underwent a VA examination to determine the severity of his service-connected diabetes in March 2006.  It was noted that lab tests had been ordered to evaluate renal function; but there is no record of any further testing in the VBMS file.

After his death, a private physician provided an opinion in March 2010 that unfortunately the Veteran had died in March 2009, secondary to liver failure.  The physician noted that objective studies indicated that the Veteran suffered from steatohepatitis.  The physician believed that his fatty liver was a major contributor to the Veteran's demise and was caused by his long-standing diabetes.

In this case, after reviewing all the evidence and contentions, the Board has concluded that the Veteran's death was the result of his service-connected diabetes mellitus. The private medical opinion in March 2010 specifically notes that the Veteran's fatty liver, which was a major contributor to his death, was caused by his diabetes mellitus.  There is no medical evidence to contradict this finding.  

As the medical evidence is not challenged by other evidence of record, the Board finds the evidence is at least equally-balanced in terms of whether service-connected disability substantially contributed to the Veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail). 

As such, entitlement to service connection for the cause of the Veteran's death is warranted. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


